Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.3 CONSENT OF DAVID A. KLAUE Pursuant to Rule 438 promulgated under the Securities Act of 1933, as amended, the undersigned hereby consents to be named as a person about to become a director of Banner Corporation in the Registration Statement on Form S-4 to be filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended, relating to the merger of Banner Bank and F&M Bank Corporation. By: /s/ David A. Klaue Name: David A. Klaue Date: March 12, 2007
